Winslow, C. J.
If this complaint does not tell a plain tale of actionable fraud, it would be hard to find one that does. The gist of it is this: The defendants, acting in accordance with a prearranged plan of action for their mutual profit, induced the plaintiff to buy 320 acres of land in a distant state at $40 per acre, on the false representation that it was worth more than that sum per acre and that a third party, whose written offer was produced, stood ready to purchase it at once at $47.50 an acre; when as matter of fact the land was not worth to exceed $7 per acre, the letter was a fiction, and the alleged bidder did not exist.
It is difficult to imagine a more seductive fraud than this and we are at a loss to understand upon what ground the demurrer was sustained. It is not, as seems to have been thought, an action for conspiracy, but an action to recover damages for a wrong committed by a number of persons who have agreed to act together to accomplish that wrong, all being-liable for all acts committed by any one of their number in furtherance of the concerted plan, of action. The conspiracy *31is alleged simply as a means of connecting all the defendants with the overt acts of each individual. Martens v. Reilly, 109 Wis. 464, 84 N. W. 840; Randall v. Lonstorf, 126 Wis. 147, 105 N. W. 663; Gebhardt v. Holmes, 149 Wis. 428, 135 N. W. 860.
The representation that there was a prospective purchaser for the land who had already made a bona fide offer of an increased consideration therefor was clearly a representation of a fact as distinguished from a promise or an opinion, and if false may well constitute actionable fraud. It is well established that a mere expression of opinion as to the value of an .article will not constitute fraud, but trick or artifice must not be resorted to in order to throw the purchaser off his guard or prevent inquiry, especially where the property is not near at hand but in a distant state. Morgan v. Hodge, 145 Wis. 143, 129 N. W. 1083. The complaint fairly bristles with allegations of such tricks or artifices in the present case.
By the Court. — Order reversed, and action remanded with •directions to overrule the demurrer to the complaint.